Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered October 9, 1985, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, who contested the validity of only 1 of 2 prior convictions for violent felonies (see, CPL 400.16; Penal Law § 70.08 [1] [a]), failed to sustain his burden of demonstrating that that predicate felony conviction was unconstitutionally obtained (see, People v Harris, 61 NY2d 9, 15). The defendant was therefore properly adjudicated and sentenced as a persistent violent felony offender. Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.